Citation Nr: 0033154	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right elbow 
deformity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from July 1948 to November 
1948 and from June 1951 to February 1954.

In a September 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia denied a claim for service connection for right 
elbow deformity inter alia.  The veteran was notified of that 
decision in September 1994, but he did not appeal.  Thus, 
that decision became final.

This appeal arises from a June 1999 RO rating decision that 
determined that a claim of entitlement to service connection 
for right elbow deformity was not well grounded without 
determining whether new and material evidence had been 
submitted to reopen the claim.  Therefore, the Board of 
Veterans' Appeals (Board) must address the issue of new and 
material evidence in the first instance.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995).  Thereafter, the Board may consider the claim on 
the merits.  

The appealed June 1999 rating decision also granted service 
connection and a 10 percent rating for posttraumatic stress 
disorder (PTSD).  The veteran submitted a notice of 
disagreement on both issues in July 1999.  The RO issued a 
statement of the case on both issues in July 1999.  In August 
1999, the RO received a substantive appeal wherein the 
veteran clearly indicated a desire to appeal only the rating 
assigned for PTSD.  In October 1999, the RO assigned a higher 
rating for PTSD.  Subsequently, the veteran expressed 
satisfaction with that rating and withdrew the appeal.  
However, he also indicated that he would submit additional 
information concerning his elbow.  In May 2000, the veteran's 
representative presented an informal hearing presentation 
concerning service connection for the right elbow.  The 
veteran's October 1999 statement together with the May 2000 
informal hearing presentation will suffice as a timely 
substantive appeal concerning service connection for the 
right elbow. 

The veteran has not requested a hearing on this issue.


FINDINGS OF FACT

1.  In a September 1994 decision, the RO denied entitlement 
to service connection for right elbow deformity and provided 
notice of procedural and appellate rights; however a notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's September 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision denying service 
connection for right elbow deformity is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(a), 20.302, 20.1103 
(2000).

2.  New and material evidence has been submitted since the 
RO's final decision, thus, the claim for service connection 
for right elbow deformity is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1994 decision, the RO denied entitlement to 
service connection for right elbow deformity on the basis 
that available service medical records (SMRs) did not show 
any treatment for the condition.  The veteran was provided 
notice of his procedural and appellate rights; however he did 
not perfect his appeal.  Therefore, the decision denying 
service connection for right elbow deformity is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(a), 
20.302, 20.1103 (2000).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
decision of record was in September 1994.  

The applicable regulation requires that new and material 
evidence be evidence which has not been previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In this case, the new evidence added to the record since the 
September 1994 rating decision includes a September 1998 
letter from the veteran's employer and a June 1999 letter 
from Linda Larsen, D.C.  This evidence reflects that the 
employer had no record of any relevant injury during the 
veteran's term of employment beginning in August 1950.  Dr. 
Larsen reported that current X-rays showed abnormality of the 
right elbow that are consistent with the type of injury 
reported by the veteran.  The Board finds that this is new 
and material evidence.  This evidence is not only new, but it 
is also material because it supports the veteran's claim that 
he did not have an intervening injury and that the current 
disorder is consistent with the veteran's claim.  Thus, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).  The service connection claim is therefore 
reopened.




ORDER

The claim of entitlement to service connection for right 
elbow deformity is reopened.  To this extent only, the appeal 
is granted.  



REMAND

The Board may evaluate the merit of this claim after ensuring 
the duty to assist has been fulfilled.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board finds that 
there is a further duty to assist the veteran in this case.

The veteran served in Korea under combat conditions and was 
awarded the Combat Infantryman's Badge and the Bronze Star 
Medal with "V" device.  Two RO inquiries to the National 
Personnel Records Center (NPRC) yielded only a Surgeon 
General Office (SGO) report.  The SGO report does not mention 
any complaint or treatment for the right elbow.  However, the 
veteran reported that he smashed his right elbow down on 
someone's steel helmet during combat and thought that he 
might have injured the elbow at that time.  In the case of a 
combat veteran who alleges that a disease or injury is 
service connected, the burden of the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in or 
aggravated by combat service is lightened by 38 U.S.C.A. 
§ 1154(b).  The veteran's assertion is sufficient to 
establish an inservice right elbow injury, even though no 
official record of such treatment exists.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (1996).

According to a 1993 report from a Dr. MacIlwaine who saw the 
veteran in 1993, an X-ray in 1988 showed an old right elbow 
fracture and the veteran reported progressive deformity of 
the right elbow ever since the in-service injury.  Moreover, 
the veteran could not recall any other right elbow injury.  

According to a September 1994 VA bones examination report, 
the right elbow appeared deformed and there was severe 
limitation of motion.  X-rays showed moderate degenerative 
joint disease of the right elbow.  The diagnosis was history 
of severe right elbow injury.  The examiner did not offer an 
opinion concerning etiology.  

In view of the above, VA's duty to assist includes obtaining 
an opinion as to whether it is at least as likely as not that 
the current condition is related to the combat injury as 
claimed.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his September 1994 VA 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of the right elbow.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file, examine the veteran and 
provide findings that take into account 
the veteran's complaint of right elbow 
deformity.  The examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the current 
condition is related to the combat injury 
as claimed.  All examination findings 
along with complete rationale of opinions 
and conclusions should be set forth in a 
legible report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 



